862 F.2d 321
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.REYNOLDS AND REYNOLDS ACCUTAX SYSTEMS, INC., Appellant,v.I.E. SYSTEMS, INC., Appellee.
No. 88-1372.
United States Court of Appeals, Federal Circuit.
Oct. 20, 1988.

Before FRIEDMAN, BISSELL and MAYER, Circuit Judges.
BISSELL, Circuit Judge.

DECISION

1
The decision of the United States Patent and Trademark Office Trademark Trial and Appeal Board, Opposition No. 72,373, dismissing the opposition of Reynolds and Reynolds Accutax Systems, Inc.  (Reynolds) to the application, Serial No. 457,109, by I.E. Systems, Inc.  (I.E.) to register the trademark ACCULINK for asynchronous communications computer programs, is affirmed.

OPINION

2
The Board dismissed the opposition because it concluded that there was no likelihood of confusion between Reynolds' use of ACCULINK on asynchronous computer programs and I.E.'s use of its family of ACCU marks on various computerized accounting goods and services.  The Board found that Reynolds' current market was limited to customers in the accounting and tax fields.  We, like the Board, cannot find any evidence in the record demonstrating that I.E.'s programs had been used by consumers in those narrow fields.  At oral argument, Reynolds admitted the absence of any such evidence and the absence of any evidence showing that asynchronous communications software is commonly used in the accounting field.  Because Reynolds failed to meet its burden of proving a possible likelihood of confusion, we conclude that the Board's dismissal was proper.   See Yamaha Int'l Corp. v. Hoshino Gakki Co., 840 F.2d 1572, 1579-80, 6 USPQ2d 1001, 1007 (Fed.Cir.1988).